Case 1:21-mc-00004-TWP-MJD Document 1-2 Filed 01/19/21 Page 1 of 5 PageID #: 47




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 Pacers Basketball, LLC,                        )
                                                )
         Petitioner/Movant,                     )
                                                )
                                                                  1:21-MC-4
 v.                                             )      CAUSE NO: ______________
                                                )
 adidas America, Inc.,                          )      Related case: Brian Bowen, II v. adidas
                                                )      America, Inc., et al., Case No. 3:18-cv-3118
         Respondent.                            )      JFA


                              AFFIDAVIT OF CHAD BUCHANAN

 I, Chad Buchanan, affirm under penalty of perjury and state as follows:

      1. I am the General Manager of the Indiana Pacers (“Pacers”), a professional basketball team

         in the National Basketball Association (“NBA”) owned and operated by Pacers Basketball,

         LLC (“PBLLC”), the Petitioner/Movant in the above-captioned matter and Non-Party

         Respondent to a subpoena issued from the United States District Court for the District of

         South Carolina, as Case No. 18-cv-3118-JFA (“Litigation”), by adidas America, Inc.

         (“Adidas”). I am authorized to make this affidavit on behalf of PBLLC. This Affidavit is

         made based upon my personal knowledge of the facts contained herein.

      2. I have twenty-three (23) years of professional experience in collegiate, semi-professional,

         and professional basketball organizations.

      3. In my current capacity as the General Manager, I am familiar with and oversee the overall

         basketball operations of the Pacers, which includes, but is not limited to, budgeting, general

         operations and administration of the basketball operations department, player scouting,

         player evaluations, player acquisition, employment of coaches and other basketball

         operations personnel, player data analytics, and recruitment processes.


                                                    EXHIBIT B
Case 1:21-mc-00004-TWP-MJD Document 1-2 Filed 01/19/21 Page 2 of 5 PageID #: 48




    4. PBLLC utilizes comprehensive processes and algorithms as part of its evaluation, scouting,

       and recruiting of players at the national and international level. In addition to investing a

       substantial amount of time and energy to develop our own processes and methods for

       scouting, recruiting, player evaluations, and data analytics that are unique to the Pacers’

       needs, PBLLC spends several million dollars, annually, on these elements, which includes

       the costs of using third-party vendors, in order for the Pacers to be a competitive team in

       the NBA. The success of these processes and methods are directly correlated to PBLLC’s

       economic success, such as overall revenue, including ticket revenues, sponsorship

       revenues, broadcasting revenues, and merchandise sales.

    5. As part of its scouting, player evaluations, and data analytics process, confidential data and

       information is gathered, created and maintained internally and with various third-party

       vendors, such as RealGM and Synergy. PBLLC works with these vendors to customize

       software solutions that address PBLLC’s unique strategic needs, such as fine-tuning the

       professional opinions, categories, attributes, skillsets, types of rankings, and overall layout

       of its player evaluations and assessments. Thus, the data held, generated, and maintained

       internally and by third-party vendors is not publicly available information, as it is specific

       datasets that PBLLC elects to track and create based on its competitive objectives.

       Additionally, the customized services and the deliverables PBLLC requests are protected

       by confidentiality obligations in its vendor agreements.

    6. PBLLC has worked with RealGM since 2005 and has lengthy relationships with other

       third-party vendors, thus, these vendors possess troves of current and historical

       assessments, evaluations, and other confidential proprietary information of PBLLC.

    7. Player evaluations and assessments, as well as data analytics, are never shared outside of



                                                 2
Case 1:21-mc-00004-TWP-MJD Document 1-2 Filed 01/19/21 Page 3 of 5 PageID #: 49




       the PBLLC organization. All of PBLLC’s professional scouts and basketball operations

       executive personnel (e.g., President of Basketball Operations, General Manager, Assistant

       General Manager, etc.) with access to proprietary player assessments and evaluations are

       subject to non-disclosure and confidentiality agreements, which limits their ability to

       discuss proprietary information outside of the organization during and after employment

       with PBLLC.

    8. Access to PBLLC’s player evaluations and data analytics databases is limited to only those

       PBLLC employees that have a need to know the information for the performance of their

       jobs, and even within those jobs there are different levels of access. Access to a player’s

       entire file is limited to only upper management in the basketball operations department

       with decision-making authority.

    9. When an employee – no matter the role in PBLLC – expresses intent to leave the

       organization or interview with another NBA team, the employee’s access to the player

       assessments and evaluations is either terminated immediately or limited.

    10. PBLLC uses its player evaluations and assessments to make informed decisions regarding

       player compensation, and to assist in contract negotiations with current and prospective

       players.

    11. Disclosing PBLLC’s player evaluations and assessments would cause irreversible harm to

       PBLLC because other NBA teams would learn how PBLLC creates and maintains a

       competitive NBA team, and PBLLC would lose its competitive advantage if those methods

       were adopted by other NBA teams.

    12. Further, PBLLC cannot disclose player evaluations and assessments specific to Bowen Jr.,

       as it will inevitably disclose PBLLC’s methods for evaluating players that are based on its



                                                3
Case 1:21-mc-00004-TWP-MJD Document 1-2 Filed 01/19/21 Page 4 of 5 PageID #: 50




       unique roster needs, financial constraints, and short and long term goals. Disclosure of this

       information would not only harm PBLLC’s relationship with Bowen Jr., the disclosure of

       how PBLLC values and evaluates players could also be used against PBLLC in contract

       negotiations with other players and agents.

    13. PBLLC’s internal policies proscribe PBLLC or any of its employees from disclosing any

       confidential player information, which includes the disclosure of a player’s contract and

       the terms therein.




                                                4
Case 1:21-mc-00004-TWP-MJD Document 1-2 Filed 01/19/21 Page 5 of 5 PageID #: 51




                                  Verification

      I AFFIRM, UNDER PENALTIES OF PERJURY, THAT THE FOREGOING
 REPRESENTATIONS ARE TRUE.


 Date : _________________                        ______________________________
                                                 Chad Buchanan, General Manager
                                                 Pacers Basketball, LLC
                                                 125 S. Pennsylvania St.
                                                 Indianapolis, Indiana 46204


 KD_13056850.6.docx




                                       5
